Citation Nr: 9926086	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-40 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disorder 
to include pneumonia, bronchitis, and emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1945 to 
August 1947.  

This appeal arose from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles California 
Regional Office (RO).  The RO denied the veteran's claim for 
entitlement to service connection for a respiratory disorder 
to include pneumonia, bronchitis, and emphysema.  

In August 1998 the Board of Veterans' Appeals (Board) issued 
a remand in order to obtain additional medical records and a 
thorough examination with an opinion on etiology.  

In July 1999 the RO affirmed the denial of entitlement to 
service connection for a respiratory disorder to include 
pneumonia, bronchitis, and emphysema.

The case has been returned to the Board for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As an initial matter, the Board has carefully considered the 
evidence compiled by and on behalf of the veteran and 
determined that his claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The evidence as a whole, 
considered most favorably to the veteran, suggests a 
plausible or possible link between his present respiratory 
disability and service.  The veteran has a present 
respiratory disability, and had numerous instances of 
treatment in service and after service for respiratory 
symptoms.  Pneumonia was listed on the veteran's exit 
examination as having been incurred in service.  

Before proceeding to the bases for the remand, the Board must 
convey that it is with regret that another remand is ordered.  
The Board has noted the veteran's extreme dissatisfaction 
with the length of time his claim has been pending; it is 
indeed unfortunate that this appeal, with a 1995 docket 
number and a 1994 date of claim, has not been satisfactorily 
concluded in late 1999.  The veteran should rest assured that 
the Board desires only that his case be concluded 
expeditiously and justly.  

As far as the factual evidence of record, the Board notes 
that the veteran had numerous instances of treatment 
including hospitalization while in service for respiratory 
problems including pneumonia, bronchitis, and various upper 
respiratory infections.  As noted above, pneumonia was listed 
on the veteran's exit examination as having been incurred in 
service.  

In 1952 the veteran was hospitalized at a VA hospital for 
probable bronchitis.  A bronchoscopy and bronchograms were 
taken.  At that time the veteran reported similar two to 
three week bouts of symptoms every year since 1946 when he 
related he was hospitalized in Japan and told he had 
pneumonia.  Diagnoses also considered included allergic 
bronchitis, and bronchiectasis.  

In 1987, the veteran received a VA examination pertaining to 
an unrelated claim.  Moderate chronic obstructive pulmonary 
disease was shown on x-ray.  

VA treatment records show some complaints in the 1980s and 
numerous complaints in the 1990s for upper respiratory 
infections or flu and chronic productive cough.  In 1980 the 
veteran reported a long history of emphysema, asthma, and 
bronchitis.  

Records from the 1990s showed evidence of asthma that was 
felt to be of allergic etiology.  The veteran also reported a 
20-year history of positive purified protein derivative of 
tuberculin (PPD) with no evidence of tuberculosis.  He 
reported smoking for 15 pack years and stopping in the early 
1960s.  

In hearing testimony in March 1996 the veteran related that 
he had been a smoker but stopped in 1960.  He testified that 
he was told that he had emphysema in Japan when pneumonia was 
diagnosed.  He also testified that was told during treatment 
in or around 1950 that he should stop smoking.  

The veteran was provided with a pulmonary examination in 
1999.  This will be discussed in more detail below.  

To explain the reason why another remand is required, in the 
case of Stegall v. West, 11 Vet. App. 268 (1998) the Court 
found that a remand confers upon a veteran a due process 
right to substantial completion of the requested development.  
The veteran's representative argues that the veteran was not 
provided with an adequate examination because the veteran's 
records were not adequately reviewed.  The Board agrees.  

The specialist who conducted the VA compensation examination 
in May 1999 determined that there was current evidence of 
emphysema and asthma - both termed "chronic" disorders.  He 
could not relate the veteran's current pulmonary problems to 
his military service.  However, it is apparent, 
notwithstanding the RO's somewhat confusing Supplemental 
Statement of the Case (SSOC) suggesting the contrary, that 
the examiner did not review the veteran's claims file in its 
entirety when coming to this conclusion.  The examiner stated 
clearly that he did not review the veteran's service medical 
records and examined records from 1993, 1997 and 1998.  He 
also reviewed a 1998 statement of the veteran.  The 
credibility of medical opinions depends in large part on an 
accurate factual premise or history.  See e.g. Reonal v. 
Brown, 5 Vet. App. 458 (1993).  

Therefore, if there is an inadequate or incomplete review of 
facts by examiner, the resultant opinion premised upon that 
limited review may also be inadequate or lacking in 
persuasiveness, competency and/or credibility.  

The examiner stated that asthma was genetically influenced 
but could be aggravated by exposure to allergic stimuli and 
respiratory infections.  The examiner also noted that the 
veteran's asthma could have a relationship to 
gastroesophageal reflux, which is nonservice connected.  It 
is important for the examiner to see the veteran's service 
medical records so he can determine whether current asthma 
could have been caused or permanently aggravated by allergic 
stimuli and/or respiratory infections in service versus 
nonservice connected factors.  

The examiner stated that the veteran has airway obstruction 
diagnosed as emphysema.  The doctor stated that most commonly 
this is related to smoking.  The veteran did report a 15-year 
history of tobacco exposure ending in 1960.  While the doctor 
could not relate emphysema to the veteran's service, he did 
not review the service medical records, many other medical 
records or the 1996 hearing testimony.  

The Board is of the opinion that a supplemental opinion as 
well as association with the claims file of any additional 
records of treatment that may have accumulated since the last 
remand would materially assist in the adjudication thereof.  

The RO should also develop the issue of smoking/nicotine 
dependence in service.  See VAOPGCPREC 2-93; VAOPGCPREC 19-
97; Under Secretary of VA for Benefits Letter 20-97-14 (USB 
20-97-14).  This question of whether the veteran developed 
nicotine addiction in service is inextricably intertwined 
with the issue of entitlement to service connection for 
emphysema.  According to the last VA examination the veteran 
has emphysema and smoking is most commonly the cause of 
emphysema.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1998); Stegall, 
the Board is deferring adjudication of the issue of 
entitlement to service connection for a respiratory disorder 
to include pneumonia, bronchitis, and emphysema pending a 
remand to the RO for further development as follows:  

1.  The veteran should be provided with 
an opportunity to provide additional 
evidence or argument related to the issue 
on appeal to include tobacco use/nicotine 
addiction in service.  

2.  The RO should request any VA 
treatment reports since August 1998.  

3.  When additional records (if any) have 
been associated with the claims folder, 
the RO should arrange for a supplemental 
medical opinion to be rendered on the 
question of etiology.  The claims file in 
its entirety (including all service 
medical records, post service medical 
records, relevant written contentions and 
testimony) and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to completion of the 
supplemental report and the examiner must 
annotate the claims file in this regard.  
When the examiner has completed reviewing 
the relevant medical records and history, 
he should provide an opinion as to 
whether there is an etiological 
relationship between any currently 
diagnosed respiratory condition -to 
include asthma and emphysema - and 
respiratory problems or treatment in 
service, exposure to allergens in 
service, or tobacco use in service.  The 
examiner should discuss whether tobacco 
use or nicotine addiction started in 
service.  

With regard to any opinion given the 
examiner should explain the degree of 
certainty, or lack thereof, that the 
opinion was made with.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested supplemental 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a respiratory 
disorder to include pneumonia, 
bronchitis, and emphysema with 
consideration of all applicable laws and 
regulations.  

If any benefit requested on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue an SSOC.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


